Order declaring the effect of subpoenas in a supplementary proceeding, and, authorizing the payment of the amount of the attorneys’ lien insofar as appealed from, affirmed, without costs. The referee’s report and other submissions which were not part of the papers considered by the Special Term in making the order from which appeal is taken are not properly before this court, and have not been considered in reaching this determination. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.